Citation Nr: 0612628	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
condition, claimed as depression, secondary to the 
service-connected right shoulder condition.

2.	Entitlement to a disability rating in excess of 40 
percent for the service-connected right shoulder 
disability for the period from November 13, 2002 through 
June 4, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO) in which the claim for an increased rating for the 
service-connected right shoulder disability was denied.  This 
case also came from an April 2004 rating decision of the 
Philadelphia, Pennsylvania RO in which the claim for 
secondary service connection for depression was denied.  The 
veteran perfected an appeal as to both issues.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
July 2003.  

The Philadelphia RO currently has jurisdiction over this 
case.

A videoconference hearing was held in February 2006 before 
the undersigned Veterans Law Judge.

At the hearing, the veteran raised the issue of entitlement 
to special monthly compensation based on the need for aid and 
attendance.  As that issue has been adjudicated, it is 
referred to the RO for the appropriate action.

The issue of entitlement to service connection for a 
psychiatric condition, claimed as depression, secondary to 
the service-connected right shoulder condition is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

For the period from November 13, 2002 through June 4, 2003, 
the veteran's right shoulder disability was manifested by 
impairment that resulted in chronic severe pain on motion and 
inability to use the arm due to pain; when pain is 
considered, the veteran's right shoulder disability resulted 
in functional loss consistent with or comparable to 
unfavorable ankylosis of scapulohumeral articulation with 
abduction limited to 25 degrees from the side.  There is no 
evidence of loss of head of the humerus or nonunion of the 
humerus


CONCLUSION OF LAW

For the period prior to November 13, 2002 through June 4, 
2003, resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 50 percent, but no 
more, for a right shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, by letter dated in February 2003, 
prior to the initial rating decision, the veteran was 
furnished notice of what evidence was required to 
substantiate the claim for an increased rating, and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate notice 
provided to the veteran with respect to the assignment of an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the evidence 
supports a rating of 50 percent from November 2002 to June 
2003, any question as to the appropriate effective date to be 
assigned is rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO has obtained pertinent VA treatment records 
and has afforded the veteran VA examinations.  The veteran 
has not identified any relevant, outstanding evidence that 
would support his increased rating claim.  Accordingly, VA 
has satisfied its duty to assist.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5200, the following evaluations are 
assignable for ankylosis of scapulohumeral articulation: 
unfavorable with abduction limited to 25 degrees from the 
side, 50 percent; intermediate between favorable and 
unfavorable, 40 percent; and favorable with abduction to 60 
degrees and the ability to reach the mouth and head, 30 
percent.

Under Diagnostic Code 5201, the following evaluations are 
assignable for limitation of motion of the arm: to 25 degrees 
from side, 40 percent; and midway between side and shoulder 
level, 30 percent.

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: loss of head 
of (flail shoulder), 80 percent; nonunion of (false flail 
joint), 60 percent; fibrous union of, 50 percent; recurrent 
dislocation of at scapulohumeral joint with frequent episodes 
and guarding of all arm movements, 30 percent; and malunion 
of with marked deformity, 30 percent.

The veteran's claim for an increased rating was received on 
November 13, 2002.  At that time, a 40 percent rating was in 
effect for residuals of right shoulder dislocation under 
Diagnostic Code 5201, effective from April 1999.  By rating 
action in March 2003, the RO denied the veteran's increased 
rating claim and the veteran perfected an appeal.  The record 
shows that the veteran underwent right shoulder surgery in 
June 2003.  By rating action in August 2003, the RO granted 
service connection for status post operative right total 
shoulder arthroplasty.  A 100 percent rating was assigned 
from June 5, 2003 and a 30 percent rating was assigned from 
August 1, 2004. 

By rating action in July 2004, the RO assigned a 60 percent 
rating for the right shoulder disability, effective from 
August 2004 and granted a total disability rating based on 
individual unemployability, effective from August 2004.  In a 
statement received in August 2004, the veteran indicated that 
he wanted to continue the appeal with regard to whether a 
rating in excess of 40 percent was warranted for the period 
from November 13, 2002 to June 5, 2003 

After a full review of the record, including the statements 
and testimony of the veteran, the Board concludes that a 50 
percent rating, but no more, for the service-connected 
residuals of right shoulder dislocation for the period from 
November 13, 2002 through June 4, 2003 is warranted.  The 
record shows that on VA examination in March 2000, the 
veteran reported that he had very little use of the right arm 
due to pain.  Examination revealed active forward flexion to 
30 degrees, abduction to 35 degrees, external rotation to 10 
degrees, extension to 15 degrees and adduction to 0 degrees.  
It was indicated that all motions were quite painful.  The 
examiner noted that the condition would cause signification 
limitation of function of the right shoulder and the rest of 
the right upper extremity.  

On VA examination in March 2003, the veteran reported that in 
November 2002 he was advised have surgery on the right 
shoulder and that he continued to have severe disabling pain.  
He indicated that he was going to have surgery on the right 
shoulder because of continued problems.  The examiner noted 
that the complaints included inability to perform the 
activities of daily living.  On examination, there was very 
limited active forward flexion up to 30 degrees.  Abduction 
was to 35 degrees.   Internal rotation was to 20 degrees.  
External rotation was to 30 degrees.  And adduction was to 20 
degrees.  There was tenderness on palpation of the right 
shoulder.  The diagnoses included severe osteoarthritis, 
right shoulder, status post arthroscopic acromioplasty, with 
very restricted range of motion.  

An April 2003 VA outpatient record shows that the veteran had 
severe constant pain and the right shoulder was essentially 
nonfunctional secondary to pain.  The record also includes 
the August 2003 statement of a VA physician who indicated 
that during the previous three years, because of shoulder 
pain and restriction of motion, the veteran was unable to 
function gainfully as an accountant and had difficulty 
performing activities of daily living.

While the VA examination reports show abduction was to 35 
degrees, both examiners indicated that the veteran had severe 
pain on motion and very restricted motion of the right 
shoulder due to pain.  The right shoulder disability is rated 
on the basis of limitation of motion and the evidence clearly 
shows that during the period in question, the veteran had 
significant functional loss of the right shoulder due to 
pain.  Therefore, the Board finds that the disability more 
nearly approximated ankylosis of scapulohumeral articulation 
with unfavorable with abduction limited to 25 degrees from 
the side and warrants a 50 percent rating under Diagnostic 
Code 5200.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board observes that no other diagnostic 
code provides for a higher evaluation for the veteran's right 
shoulder disability during the period at issue.  The 50 
percent rating assigned is the highest evaluation available 
under Diagnostic Code 5200.  A rating in excess of 40 percent 
is not available under Diagnostic Code 5201.  There is no 
evidence of loss of head of the humerus or nonunion of the 
humerus that would warrant a higher rating under Diagnostic 
Code 5202.    

In sum, the Board concludes that a disability rating of 50 
percent, but no more, is warranted for the veteran's right 
shoulder disability for the period from November13, 2002 
through June 4, 2003.


ORDER

A disability rating of 50 percent for the service-connected 
right shoulder disability for the period from November 13, 
2002 through June 4, 2003 is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, claimed as depression, on the basis that it is 
caused by pain from his service-connected right shoulder 
disability.  The evidence includes an October 2003 VA 
examination report in which the examiner indicated that the 
veteran had some depression secondary to pain and disability, 
but that this was not due to his shoulder alone.  It was 
noted that he also had pain due to a spine condition.  The 
axis I diagnosis was depression NOS, multifactoral in origin.  

Subsequent VA outpatient records dated from March 2004 to 
January 2005 show that the veteran was treated for chronic 
pain due to the right shoulder disability and that he also 
requested and received Prozac, a medication for treatment of 
depression.  In light of the additional medical evidence, the 
Board is of the opinion that another examination is needed to 
determine whether the veteran currently has a psychiatric 
disorder due to his service-connected right shoulder 
disorder.  See 38 C.F.R. § 3.159(c)(4).

The veteran has not been furnished notice of the evidence 
necessary to substantiate a claim of secondary service 
connection.  The notice previously provided referred only to 
direct service connection.  See 38 C.F.R. § 3.310 (2005).  
The RO must furnish adequate VCAA notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate a claim of secondary service 
connection for a psychiatric disorder, to 
include depression, as well an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran 
and request him to furnish the names 
and addresses of all health care 
providers from whom he has received 
treatment for his claimed psychiatric 
disorder.  Where appropriate, consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran 
does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed psychiatric disorder, to 
include depression.  The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should be 
requested to state an opinion as to 
whether the veteran has a current 
psychiatric disability, to include 
depression and, if so, whether it is as 
least as likely as not that the current 
psychiatric disability is proximately due 
to or the result of the service-connected 
right shoulder disability.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


